

116 HR 5378 IH: Second Lieutenant Richard W. Collins III Memorial Act
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5378IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. Brown of Maryland (for himself, Mr. Hoyer, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo extend the death gratuity and casualty assistance to survivors of certain deceased graduates of
			 the Reserve Officers’ Training Corps.
	
 1.Short titleThis Act may be cited as the Second Lieutenant Richard W. Collins III Memorial Act. 2.Death gratuity for ROTC graduates (a)In generalSection 1475(a)(4) of title 10, United States Code, is amended by adding ; or a graduate of a reserve officers' training corps who received a commission but has yet to receive a first duty assignment; or at the end.
 (b)Effective dateThe amendment under subsection (a) applies to deaths on or after the date of the enactment of this Act.
			3.Casualty assistance for ROTC graduates
 Section 633 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 1475 note) is amended by adding at the end the following new subsection:
			
				(c)ROTC graduates
 (1)Treated as membersFor purposes of this section, a graduate of a reserve officers' training corps who receives a commission and who dies before receiving a first duty assignment shall be treated as a member of the Armed Forces who dies while on active duty.
 (2)Effective dateThis subsection applies to deaths on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020.
					.
		